EXHIBIT ENTERPRISE PRODUCTS GP, LLC RECAST OF EXHIBIT 99.2 FROM CURRENT REPORT ON FORM 8-K DATED JULY 8, 2009 TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 2 Supplemental Consolidated Balance Sheet as of December 31, 2008 3 Notes to Supplemental Consolidated Balance Sheet Note 1 – Company Organization and Basis of Presentation 4 Note 2 – General Accounting Matters 6 Note 3 – Recent Accounting Developments 13 Note 4 – Accounting for Equity Awards 15 Note 5 – Employee Benefit Plans 22 Note 6 – Derivative Instruments, Hedging Activities and Fair Value Measurements 23 Note 7 – Inventories 29 Note 8 – Property, Plant and Equipment 30 Note 9 – Investments in Unconsolidated Affiliates 32 Note 10 – Business Combinations 35 Note 11 – Intangible Assets and Goodwill 37 Note 12 – Debt Obligations 41 Note 13 – Equity 51 Note 14 – Business Segments 52 Note 15 – Related Party Transactions 53 Note 16 – Provision for Income Taxes 61 Note 17 – Commitments and Contingencies 62 Note 18 – Significant Risks and Uncertainties 67 Note 19 – Subsequent Events 69 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Enterprise Products GP, LLC Houston, Texas We have audited the accompanying supplemental consolidated balance sheet of Enterprise Products GP, LLC (the "Company") at December 31, 2008.This supplemental consolidated financial statement is the responsibility of the Company's management.Our responsibility is to express an opinion on this supplemental consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall supplemental consolidated balance sheet presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, such supplemental consolidated balance sheet presents fairly, in all material respects, the financial position of the Company at December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The supplemental consolidated balance sheet gives retroactive effect to the acquisition of TEPPCO Partners, L.P. (“TEPPCO”) and Texas Eastern Products Pipeline Company, LLC (“TEPPCO GP”) by Enterprise Products Partners L.P. on October 26, 2009, which has been accounted for at historical cost as a reorganization of entities under common control as described in Note 1 to the supplemental consolidated balance sheet.Also as discussed in Note 1 to the supplemental consolidated balance sheet, the disclosures in the accompanying supplemental consolidated balance sheet have been retrospectively adjusted for a change in the composition of reportable segments as a result of the acquisition TEPPCO and TEPPCO GP by Enterprise Products Partners L.P. /s/ DELOITTE & TOUCHE LLP Houston, Texas December 18, 2009 2 ENTERPRISE PRODUCTS GP, LLC SUPPLEMENTAL CONSOLIDATED BALANCE SHEET AT DECEMBER 31, 2008 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 61.8 Restricted cash 203.8 Accounts and notes receivable – trade, net of allowance for doubtful accounts of $17.7 2,028.5 Accounts receivable – related parties 35.3 Inventories 405.0 Derivative assets 218.6 Prepaid and other current assets 149.8 Total current assets 3,102.8 Property, plant and equipment, net 16,732.8 Investments in unconsolidated affiliates 911.9 Intangible assets, net of accumulated amortization of $675.1 1,182.9 Goodwill 2,019.6 Deferred tax asset 0.4 Other assets 261.3 Total assets $ 24,211.7 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 388.9 Accounts payable – related parties 17.4 Accrued product payables 1,845.7 Accrued interest payable 188.3 Other accrued expenses 65.7 Derivative liabilities 302.9 Other current liabilities 292.3 Total current liabilities 3,101.2 Long-term debt: (see Note 12) Senior debt obligations – principal 10,030.1 Junior subordinated notes – principal 1,532.7 Other 75.1 Total long-term debt 11,637.9 Deferred tax liabilities 66.1 Other long-term liabilities 110.6 Commitments and contingencies Equity: (see Note 13) Member’s interest 526.8 Accumulated other comprehensive loss (2.0 ) Total member’s equity 524.8 Noncontrolling interest 8,771.1 Total equity 9,295.9 Total liabilities and equity $ 24,211.7 See Notes to Supplemental Consolidated Balance Sheet. 3 ENTERPRISE PRODUCTS GP, LLC NOTES TO SUPPLEMENTAL CONSOLIDATED BALANCE SHEET Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1.Company Organization and Basis of Presentation Company Organization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in April 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At December 31, 2008, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries, which now include TEPPCO Partners, L.P. and its general partner.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis.Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO), respectively, prior to their mergers with subsidiaries of Enterprise Products Partners.On October 26, 2009, Enterprise Products Partners completed the mergers with TEPPCO and TEPPCO GP (such related mergers referred to herein individually and together as the “TEPPCO Merger”).See “TEPPCO Merger and Basis of Presentation” within this Note 1 for additional information regarding the TEPPCO Merger. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
